Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stefan U. Koschmieder on May 2, 2022.

The application has been amended as follows: 
Claim 1.  A method of detecting the presence of copper (ID) ions in an aqueous sample, comprising:
measuring an absorbance of the aqueous sample,
contacting a compound having structure (II) with the aqueous sample to form a complexation mixture; then

    PNG
    media_image1.png
    372
    637
    media_image1.png
    Greyscale


determining a difference in absorption at a wavelength in the range of 250-520 nm between the aqueous sample and the complexation mixture and,
detecting the presence of copper (II) ions in an aqueous sample based on the difference in absorption.
Claim 5.  The method of claim 1, wherein a solvent composition during the contacting.
Claim 12.  The method of claim 1, wherein the compound of formula (II) is 3-HNHBH 
Claims 8-10 and 14-19 are cancelled.
Reasons for Allowance
Claims 1, 3-5, 7, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a method of detecting copper ions in an aqueous sample utilizing the compound recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798